Exhibit 10.1

 

AGREEMENT OF IRREVOCABLE UNDERTAKING

 

To:   Ensco plc (“Ensco”)

 

January 28, 2019

 

Acquisition of Rowan Companies plc (“Rowan”)

 

We the undersigned understand that Ensco is considering the Acquisition
substantially on the terms and conditions set out or referred to in the
transaction agreement entered into between Ensco and Rowan dated October 7, 2018
with such amendments as are necessary to implement an increase in the exchange
ratio of Class A ordinary shares of $0.10 each in the capital of Ensco (“Ensco
Ordinary Shares”) for each Class A ordinary share of $0.15 in the capital of
Rowan (“Rowan Ordinary Shares”) held at completion of the Acquisition from 2.215
to 2.75 (as so amended, the “Transaction Agreement”).

 

All references in this undertaking to the “Acquisition” shall:

 

(i)            mean the proposed acquisition by or on behalf of Ensco or a
company nominated by Ensco (an “Ensco Nominee”)  of all of the outstanding Rowan
Ordinary Shares (in consideration for the issue of 2.75 Ensco Ordinary Shares
for each Rowan Ordinary Share held at completion of the Acquisition (the
“Revised Consideration”)), to be implemented by way of a scheme of arrangement
(under Part 26 of the Companies Act 2006) of the all of the outstanding Rowan
Ordinary Shares (referred to in this undertaking as the “Scheme”) and, if made
by or on behalf of an Ensco Nominee, all references to “Ensco” shall be deemed
to include that Ensco Nominee; and

 

(ii)           include any revision or variation in the terms of any acquisition
as referred to in paragraph (i) above except as to any reduction in the Revised
Consideration from 2.75 Ensco Ordinary Shares for each Rowan Ordinary Share.

 

We understand that, for the purposes of implementing the Acquisition, Ensco
shareholders will be required to vote to approve an ordinary resolution
authorising the allotment and issuance of Ensco Ordinary Shares pursuant to the
Transaction Agreement (the “Transaction Consideration Allotment Resolution”). 
We understand that completion of the Acquisition will be conditional upon, among
other things, approval of the Transaction Consideration Allotment Resolution by
Ensco shareholders.

 

We further understand that, for the purposes of implementing the Acquisition,
Ensco will convene a shareholders’ meeting (such meeting, including any
adjournment or postponement thereof, being the “Ensco General Meeting”) to
consider and, if thought fit, approve the Transaction Consideration Allotment
Resolution and any other resolutions considered necessary or desirable in
connection with the Acquisition.

 

1

--------------------------------------------------------------------------------



 

In consideration of Ensco agreeing to consider proceeding with the Acquisition
at the Revised Consideration and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), we hereby agree as
follows:

 

1.             Warranties and undertakings

 

We irrevocably and unconditionally undertake, represent and warrant to Ensco
that:

 

(i)            we are the beneficial owner of (or are otherwise able to control
the exercise of all rights attaching to, including voting rights and the ability
to procure the transfer of), and/or are the registered holder of: (a) the number
of Rowan Ordinary Shares set out in Schedule 1 (the “Rowan Shares”, which
expression shall include any other shares in Rowan issued after the date hereof
and attributable to or derived from such shares); and (b) the number of Ensco
Ordinary Shares set out in Schedule 1 (the “Ensco Shares”, which expression
shall include any other shares in Ensco issued after the date hereof and
attributable to or derived from such shares) (Rowan Shares and Ensco Shares
together being the “Shares”);

 

(ii)           we are not interested in any shares or other securities of Rowan
or Ensco other than those of which details are set out below;

 

(iii)          we are able to transfer the Shares free from all liens, equities,
charges, encumbrances, options, rights of pre-emption, and any other third party
rights and interests of any nature;

 

(iv)          we shall not prior to the earlier of the Acquisition closing or
the Transaction Agreement being terminated in accordance with its terms
(“Termination”):

 

(a)           sell, transfer, charge, encumber, grant any option over or
otherwise dispose of or permit the sale, transfer, charging or other disposition
or creation or grant of any other encumbrance or option of or over all or any of
such Shares or interest in such Shares (except, in the case of the Rowan Shares,
under the Acquisition), or accept any other offer in respect of all or any of
such Shares; or

 

(b)           (other than pursuant to the Acquisition) enter into any agreement
or arrangement or permit any agreement or arrangement (in each case, whether or
not conditional and whether to take effect before or after closing of the
Acquisition or Termination) to be entered into or incur any obligation or permit
any obligation to arise:

 

(I)           in relation to, or operating by reference to, shares or other
securities of Rowan or Ensco; or

 

(II)          to do all or any of the acts referred to in paragraph (a) above;
or

 

(III)        which would or might restrict or impede the closing of the
Acquisition;

 

2

--------------------------------------------------------------------------------



 

(v)           prior to the earlier of the Acquisition closing or Termination, we
shall not, without the consent of Ensco, convene or requisition, or join in
convening or requisitioning, any general or class meeting of Rowan or Ensco;

 

(vi)          we shall not: directly or indirectly solicit or encourage any
person other than Ensco to make any offer for any shares or other securities of
Rowan; or directly or indirectly solicit or encourage any person to make any
offer for any shares or other securities of Ensco; or take any action which is
or may be prejudicial to the successful outcome of the Acquisition or which
would or might have the effect of preventing any of the conditions of the
Acquisition from being fulfilled; and we will immediately inform you of any
approach by a third party which may lead to an offer for Rowan or Ensco;

 

(vii)         prior to the earlier of the Acquisition closing  or Termination,
we agree that any shares, securities or interest therein acquired by us or by
our affiliates shall be deemed to be included in the expression “Ensco Shares”
or “Rowan Shares” (as the case may be) for the purposes of this undertaking; and

 

(viii)        we have full power and authority and the right (free from any
legal or other restrictions), and will at all times continue to have all
relevant power and authority and the right, to enter into and perform our
obligations under this undertaking in accordance with their terms.

 

2.             Scheme

 

We irrevocably and unconditionally undertake, if the Acquisition is implemented
by way of the Scheme, to Ensco that:

 

(i)            we shall exercise, or, where applicable, procure the exercise of,
all voting rights attaching to Rowan Shares as follows on any resolution
(whether or not amended and whether put on a show of hands or a poll) which is
proposed at any general meeting of Rowan (including any adjournment or
postponement thereof) (the “Rowan General Meeting”) or at any meeting of holders
of shares in Rowan convened by a Court (including any adjournment or
postponement thereof) (“Court Meeting”) which:

 

(a)           is necessary to implement the Acquisition, in favour of the
resolution;

 

(b)           might reasonably be expected to have any positive impact on the
fulfilment of any condition to the Acquisition, in favour of the resolution;

 

(c)           might reasonably be expected to impede or frustrate the
Acquisition in any way (which shall include any resolution to approve a scheme
of arrangement relating to the acquisition of any shares in Rowan by a third
party), against the resolution; or

 

(d)           might otherwise impact on the success of the Acquisition, only in
accordance with Ensco’s instructions;

 

3

--------------------------------------------------------------------------------



 

(ii)           we shall exercise, or, where applicable, procure the exercise of,
all rights attaching to Rowan Shares to requisition or join in the
requisitioning of any general meeting of Rowan for the purposes of voting on any
resolution referred to under paragraph (i) above, or to require Rowan to give
notice of any such meeting, only in accordance with Ensco’s instructions;

 

(iii)          for the purpose of voting on any resolution referred to under
paragraph (i) above, we shall, if required by Ensco, execute any form of proxy
required by Ensco appointing any person nominated by Ensco to attend and vote at
the relevant meetings; and

 

(iv)          without prejudice to paragraph (iii),

 

and in the absence of any such requirement by Ensco,

 

we shall after the posting of any proxy statement

 

(including any supplement or amendment to the joint proxy statement dated 11
December 2018 which was first mailed or otherwise delivered to Ensco
shareholders and Rowan shareholders on or about 12 December 2018)

 

to be sent to shareholders of Rowan and/or Ensco concerning the Acquisition (the
“Proxy Statement”)

 

(and without prejudice to any right we have to attend and vote in person at the
Court Meeting and the General Meeting to implement the Acquisition)

 

return, or procure the return of, if applicable, the signed forms of proxy
enclosed with the Proxy Statement (completed and signed and voting in favour of
the resolutions to implement the Acquisition) in accordance with the
instructions printed on those forms of proxy and, if applicable, take or procure
the taking of any action which may be required by Rowan or its nominated
representative in order to make a valid proxy appointment and give valid proxy
instructions (voting in favour of the resolutions to implement the Acquisition),
as soon as possible and in any event within seven days after the posting of the
Proxy Statement.

 

3.             Ensco General Meeting

 

We irrevocably and unconditionally undertake to Ensco that:

 

(i)            we shall exercise, or, where applicable, procure the exercise of,
all voting rights attaching to Ensco Shares as follows on any resolution
(whether or not amended and whether put on a show of hands or a poll and
including, for the avoidance of doubt, the Transaction Consideration Allotment
Resolution) which is proposed at the Ensco General Meeting which:

 

(a)           is necessary to implement the Acquisition, in favour of the
resolution;

 

4

--------------------------------------------------------------------------------



 

(b)           might reasonably be expected to have any positive impact on the
fulfilment of any condition to the Acquisition, in favour of the resolution; or

 

(c)           might otherwise impact on the success of the Acquisition, only in
accordance with Ensco’s instructions;

 

(ii)           for the purpose of voting on any resolution referred to under
paragraph (i) above, we shall, if required by Ensco, execute any form of proxy
required by Ensco appointing any person nominated by Ensco to attend and vote at
the relevant meetings; and

 

(iii)          without prejudice to paragraph (iii), and in the absence of any
such requirement by Ensco, we shall after the posting of any Proxy Statement
(and without prejudice to any right we have to attend and vote in person at the
Ensco General Meeting to implement the Acquisition), return, or procure the
return of, if applicable, the signed forms of proxy enclosed with the Proxy
Statement (completed and signed and voting in favour of the Transaction
Consideration Allotment Resolution and any other resolutions to implement the
Acquisition) in accordance with the instructions printed on those forms of proxy
and, if applicable take or procure the taking of any action which may be
required by Ensco or its nominated representative in order to make a valid proxy
appointment and give valid proxy instructions (voting in favour of the
Transaction Consideration Allotment Resolution and any other resolutions to
implement the Acquisition), as soon as possible and in any event within seven
days after the posting of the Proxy Statement.

 

4.             Miscellaneous

 

(i)            The obligations and provisions set out in this undertaking apply
equally to the persons from whom we are to procure votes in favour of the
resolutions to implement the Acquisition pursuant to paragraphs 2(i) and
3(i) above and we shall procure the observance by such persons of the terms
hereof as if they were each specifically a party hereto.

 

(ii)           We consent to the issue of any announcement incorporating
references to us and to this undertaking made by Ensco or Rowan in connection
with the Acquisition.  We understand that, if the Acquisition proceeds, the
particulars of this undertaking may be contained in the Proxy Statement or in
any other document or announcement required in connection with the Acquisition
by Ensco or Rowan.  We undertake to provide you with all such further
information in relation to our interest and that of any person connected with us
as you may require in order to comply with the rules and requirements of the U.S
Securities and Exchange Commission, the New York Stock Exchange, the Companies
Act 2006 and any other legal or regulatory requirements for inclusion in the
Proxy Statement (or any other document or announcement required in connection
with the Acquisition).

 

5

--------------------------------------------------------------------------------



 

(iii)          We undertake to publicly support the Acquisition and shall,
within 24 hours of Ensco publicly announcing the Acquisition, publicly issuein a
form agreed with Ensco, a press release stating that we support the Acquisition
and that we shall vote or, where applicable, procure the voting of, Rowan Shares
in favour of the Acquisition at the Rowan General Meeting and the Court Meeting
and vote, or where applicable, procure the voting of, Ensco Shares in favour of
the Acquisition at the Ensco General Meeting.

 

(iv)          We shall refrain from any act, filings or statements that would
reasonably be expected to adversely affect the Acquisition.

 

(v)           We shall use reasonable endeavours to assist Ensco and/or Rowan at
such time and in such ways as Ensco may reasonably request to secure a
recommendation in favour of the Acquisition by proxy advisory services
(including Institutional Investor Services (“ISS”) and Glass Lewis) and by
institutional investors in Ensco and/or Rowan provided that we shall not be
obliged to incur any non-de-minimis out of pocket costs or expenses for such
purpose.  Without prejudice to our obligations set out in the preceding
sentence, within 24 hours of Ensco announcing the Acquisition we shall contact
ISS: to confirm our support for the Acquisition; to confirm that we shall vote
or, where applicable, procure the voting of, Rowan Shares in favour of the
Acquisition at the Rowan General Meeting and the Court Meeting and vote, or
where applicable, procure the voting of, Ensco Shares in favour of the
Acquisition at the Ensco General Meeting; and to encourage ISS to publicly state
that it firmly recommends the Acquisition.

 

(vi)          This undertaking shall not oblige Ensco to proceed with the
Acquisition but shall cease to have any effect:

 

(a)           if Ensco shall not have announced an intention to proceed with the
Acquisition (for the avoidance of doubt, at the Revised Consideration) by 8.00
a.m. (New York time) on Tuesday January 29, 2019; or

 

(b)           on the date of Termination.

 

This undertaking shall terminate and we shall cease to be bound by the
obligations in this undertaking if the consideration for the issue of Ensco
Ordinary Shares for each Rowan Ordinary Share is reduced from 2.75 Ensco
Ordinary Shares for each Rowan Ordinary Share.

 

(vii)         We agree that, if we fail to comply with any of the undertakings
contained herein, damages may not be an adequate remedy and accordingly Ensco
may be entitled to the remedies of specific performance, injunction or other
equitable relief.

 

(viii)        This undertaking shall be governed by and construed in accordance
with English law.  Any matter, claim or dispute, whether contractual or
non-contractual, arising out of or in connection with this undertaking is to be

 

6

--------------------------------------------------------------------------------



 

governed by and determined in accordance with English law and shall be subject
to the exclusive jurisdiction of the English courts.

 

7

--------------------------------------------------------------------------------



 

Yours faithfully,

 

 

 

/s/ Massey Roborough, Partner

 

 

 

On behalf of Odey Asset Management LLP as investment manager for

 

 

 

Odey Investments plc — Odey Absolute Return (Irl) Fund

 

Odey Investments plc — Odey Swan Fund

 

LF Odey Funds — LF Odey Absolute Return Fund

 

LF Odey Investment Funds — LF Odey Opus Funds

 

Odey Investment Funds plc — Odey Allegra International Fund

 

Odey Investments Funds — Odey Allegra Developed Markets Fund

Odey Investment Funds plc — Odey Pan European Fund,

 

Fedex Corporation Employees’ Pension Trust

 

Odey European Inc.

 

OEI Mac Inc.

 

Odey Master ICAV — Odey Absolute Return Focus Fund

 

 

8

--------------------------------------------------------------------------------



 

We acknowledge and agree to the terms of this undertaking.

 

/s/ Carl G. Trowell

 

Name: Carl G. Trowell (President and Chief Executive Officer)

 

 

 

On behalf of Ensco plc

 

 

 

Date

 

 

 

28/1/2019

 

 

9

--------------------------------------------------------------------------------



 

Schedule 1
The Shares

 

Ensco Shares

 

* Registered holder: Odey Investments plc — Odey Absolute Return (Irl) Fund, LF
Odey Funds — LF Odey Absolute Return Fund

 

* Beneficial holder: Odey Investments plc — Odey Absolute Return (Irl) Fund, LF
Odey Funds LF Odey Absolute Return Fund

 

Number of shares: 422,500

 

Rowan Shares

 

* Registered holder: Odey Investment Funds plc — Odey Allegra International
Fund, Odey Master ICAV — Odey Absolute Return Focus Fund, Odey Investments Funds
— Odey Allegra Developed Markets Fund, Odey Investments plc — Odey Absolute
Return (Irl) Fund, LF Odey Funds — LF Odey Absolute Return Fund, Fedex
Corporation Employees’ Pension Trust, Odey European Inc., OEI Mac Inc., Odey
Investment Funds plc — Odey Pan European Fund, LF Odey Investment Funds — LF
Odey Opus Funds, Odey Investments plc — Odey Swan Fund

 

* Beneficial holder: Odey Investment Funds plc — Odey Allegra International
Fund, Odey Master ICAV — Odey Absolute Return Focus Fund, Odey Investments Funds
— Odey Allegra Developed Markets Fund, Odey Investments plc — Odey Absolute
Return (Irl) Fund, LF Odey Funds — LF Odey Absolute Return Fund, Fedex
Corporation Employees’ Pension Trust, Odey European Inc., OEI Mac Inc., Odey
Investment Funds plc — Odey Pan European Fund, LF Odey Investment Funds — LF
Odey Opus Funds, Odey Investments plc — Odey Swan Fund

 

Number of shares: 11,380,635

 

10

--------------------------------------------------------------------------------